Exhibit 10.70

 

 



 

 

Complementary Agreement of Land Mortgage Loan Contract

 

Party A (Lender): Shijiazhuang Zhongbo Automobile Co., Ltd. (hereinafter
referred to as "Party A")

 

Party B (Borrower): Northern Altair Nanotechnologies Co., Ltd. (hereinafter
referred to as "Party B")

 

1. Party A and Party B signed two sums of land mortgage loan contracts
respectively in September 2015 and March 2016; the total amount of the two loan
contract is RMB 59,400,000.00. After friendly negotiation of both parties, the
loan interest of Article I under the original contract has changed as: The loan
interest of the two sums in 2015 and 2016 is zero; it begins to calculate
interest accrual from 2017.

 

2. The original contract clauses are invariant.

 

3. This agreement is in quadruplicate with Party A and Party B holding two
respectively.

 

Party A: Shijiazhuang Zhongbo Automobile Co., Ltd.

[ex10-72img001.gif]

Shijiazhuang Zhongbo Automobile Co., Ltd. (Seal)

Party B: Northern Altair Nanotechnologies Co., Ltd.

[ex10-72img002.gif]

Northern Altair Nanotechnologies Co., Ltd.

Legal representative (or authorized representative): Sun Guohua

[ex10-72img003.gif]

Legal representative (or authorized representative): Wei Guohua

[ex10-72img004.gif]

MM/DD/YYYY

MM/DD/YYYY

 

 

 